Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 1 of 11 PageID# 18


                                                                   FILED
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              NORFOLK DIVISION                   AUG 2 3 2019

      CITY OF NORFOLK, VIRGINIA,
                                                             CLERK. US DISTRICT COURT
      and NORFOLK CITY COUNCIL                                     NORFOLK. VA


              Plaintiffs,

      V.                             Civil Action No:2:19cv00436
                                                 (AWA-DEM)



       COMMONWEALTH OF VIRGINIA,
       GEORGORY D. UNDERWOOD,
       COMMONWEALTH'S ATTORNEY
      for the CITY OF NORFOLK,
      in his official capacity,
       and MARK R. HERRING,
       ATTORNEY GENERAL for the
       COMMONWEALTH OF VIRGINIA,
      in his official capacity,

              Defendants.


                     MEMORANDUM OF LAW IN SUPPORT OF
       ROY L. PERRY-BEY AND RONALD M. GREEN'S MOTION TO INTERVENE


        Roy L. Perry-Bey and Ronald M. Green respectfully submits

       this Memorandum of Law in support of its Motion to Intervene

       in this action filed by plaintiff City of Norfolk, Virginia

       and Norfolk City Council against defendants Commonwealth of

       Virginia, Gregory D. Underwood, Commonwealth's Attorney and

       MarkR. Herring, Attorney General. RoyL. Perry-Bey and Ronald

       M. Green moves pursuant to Federal Rule of Civil Procedure

       24 to intervene as of right, or alternatively, by permission,

       to assert claims against the Commonwealth of Virginia under

       the First and Fourteenth Amendments to the United States


       Constitution, Article I § 12 of the Constitution of Virginia,

       and 42 U.S.C. § 1983.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 2 of 11 PageID# 19




                           PRELIMINARY STATEMENT

        Roy L. Perry-Bey, and Ronald M. Green, alleges that the

       Commonwealth of Virginia (hereinafter ^^Commonwealth") has

       enacted legislation that purports to protect memorials

       related to wars and battles such as Norfolk's Confederate


       engraved flag Monument honoring the outlawed Confederacy but

       does in a way that abridges the fundamental privileges or

       immunities of the intervenor Plaintiffs, the content and

       presence of the City's statute depicting a Confederate

       engraved flag monument with a Seal of the Confederate States

       of America, conveys or compels Plaintiffs to believe its

       ideological message of White superiority, racial segregation

       and racial hate message of remembrance exclusively projected

       at intervenor Plaintiffs, being intentionally discriminated

       against based on their race or nationality, Moorish Americans,

       living, working, staying, traveling and touring Norfolk, they

       do not believe or wish to associate with, which speaks or coneys

       a mandatory preference for Caucasians, White supremacy,

       scientific racism, religious bigotry or racial segregation

       of members based on national origin, race, sex, religion,

       ethnic origin or previous condition of servitude, exposing

       them to racial violence, unlawfully depriving the intervenor

       Plaintiffs within its jurisdiction the equal protection of

       the laws, because the protection statute contains a content

      -based prohibition that operates to force or compel the City

       and its City Council to present a discriminatory government
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 3 of 11 PageID# 20




       sponsored or endorsed racial hate speech message on behalf

       of the 1861 outlawed treasonous Confederacy that is projected

       exclusively at the intervenor Plaintiffs on the basis of their

       their race in the form of the City's depicted Confederate

       engraved flag monument has subjected them to unequal

       protection of laws. City of Cleburne Living Cir,, Inc.,

       473 U.S. 432, 439 (1985); see Hayden v. County of Nassau, 180

       F.3d 42, 48 (2d Cir. 1999).

       McDonald v. Dunning, 760 F. Supp. 1156, 1160 (E.D. Va. 1991)

       (citing Vinnedge v. Gibbs, 550 F.2d 926, 928-29 (4^^ Cir.

       1997)). See Exhibit(s) R,6 & 6*


       The City of Norfolk, Virginia and Norfolk City Council's

       Confederate engraved flag Monument is an instrument for the

       City's speech, and the City has a constitutional right to use

       a monument to speak to the public. Suimnum, 555 U.S., at 470.

       That is not to say that a government's ability to express itself

       is without restriction. Constitutional and statutory

       provisions outside of the Free Speech Clause may limit

       government speech, and the Free Speech Clause itself may

       constrain the government's speech if, for example, the

       government seeks to compel private persons to convey the

       government's speech. Summum, supra, at 468.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 4 of 11 PageID# 21



                                 ARGUMENT


       I. Roy L. Perry-Bey and Ronald M. Green Should Be Permitted

       to Intervene as of Right.

       Federal Rule of Civil Procedure 24(a)(2) provides that a court

       must permit intervention on timely application by anyone: (1)

       who ^^claims an interest relating to the property or

       transaction that is the subject of the action," and (2) whose

       interest may be "impair[ed] or impede[d]" by disposition of

       the action, "unless existing parties adequately represent

       that interest." Fed. R. Civ. P. 24(a)(2).

       This Rule is "broadly construed in favor of potential

       intervenors," who must be permitted to intervene if: "1) the

       application was timely filed; 2) the applicant possesses a

       substantial legal interest in the case; 3) the applicant's

       ability to protect its interest will be impaired without

       intervention; and 4) the existing parties will not adequately

       represent the applicant's interest." Ohio State Conference

       of NAACP V. Hustedf 588 F. App'x 488, 490 (6th Cir. 2014)

       (citation omitted); see Grutter v. Bollinger, 188 F.Sd 394,

       397-98 (6th Cir. 1999) (same). The intervenor Plaintiffs Roy

       L. Perry-Bey and Ronald M. Green meets each of these

       requirements for intervention as of right.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 5 of 11 PageID# 22




                            Factual Backqroiand

       Plaintiffs Roy L. Perry-Bey and Ronald M. Green are residents

       of the Cities of Newport News and Norfolk, respectfully.

       Plaintiffs have named as Defendants the Commonwealth of


       Virginia, Gregory D. Underwood, Commonwealth's Attorney

       of Virginia and Mark R. Herring, Attorney General of Virginia.

       Plaintiffs alleges that the Commonwealth has no compelling

       governmental interests in forcing the City and its City

       Council to depict a racial hate message projected at the

       intervenor Plaintiffs in the form of the City's Confederate

       engraved flag monument honoring the treasonous Confederacy

       ^^White supremacy" and divided loyalty and its Protection

       Statute violates the Constitution of both the United States


       and the Commonwealth of Virginia.

       Plaintiffs allege that the Commonwealth of Virginia, et al.,

       has intentionally discriminated against them on the basis of

       their race, and that the City's depicted Confederate engraved

       flag monument honoring the 1861 treasonous Confederacy ''^White

       supremacy" when Virginia seceded from the Union and Richmond

       became Capital of the Confederacy, has subjected Plaintiffs

       to unequal protection of laws.




       II. TAKE JUDICIAL NOTICE: Roy L. Perry-Bey and Ronald M. Green's
       intervention will not delay or prejudice the adjudication of
       any party's rights.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 6 of 11 PageID# 23




       A. Roy L. Perry-Bey and Ronald M. Green's Motion is Timely.

       The timeliness of an application for intervention is evaluated

       ^Hn the context of all relevant circumstances," including:

       (1) the point to which the suit has progressed; (2) the purpose

       for which intervention is sought; (3) the length of time

       preceding the application during which the proposed

       intervenors knew or should have known of their interest in


       the case; (4) the prejudice to the original parties due to

       the proposed intervenors' failure to promptly intervene after

       they knew or reasonably should have known of their interest

       in the case; and (5) the existence of unusual circumstances

       militating against or in favor of intervention. Jansen v. City

       of Cincinnatif 904 F.2d 336, 340 (6th Cir. 1990); see United

       States V. City of Detroit, 712 F.3d 925, 930-31 (6th Cir. 2013)

       (same).

       Here, the case is still at the earliest stage. Commonwealth

       of Virginia, Gregory D. Underwood, Commonwealth's Attorney

       and Mark R. Herring, Attorney General of Virginia have neither

       answered nor moved to dismiss City of Norfolk, and Norfolk

       City Council's Complaint. No scheduling order has been entered.

       No factual or legal issues have been litigated. And the parties

       will not be prejudiced by Roy L. Perry-Bey and Ronald M. Green's

       intervention: Further, the Plaintiffs' experience with racial

       discrimination the Virginia Code § 15.2-1812 (hereinafter

       ^^the Protection Statute") will aid in the proper resolution

       of this litigation, not hamper it—a circumstance that
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 7 of 11 PageID# 24




       militates in favor of Roy L. Perry-Bey and Ronald M. Green's

       intervention.


       B. Roy L. Perry-Bey and Ronald M. Green Has a Substantial Legal

       Interest in the Subject Matter of This Case.

       The United States Court of Appeals for the Sixth Circuit

       subscribes to a ^'rather expansive notion of the interest

       sufficient to invoke intervention of right." Grutter, 188 F.3d

       at 398 (citation omitted); see also Bradley v. Milliken, 828

       F.2d 1186, 1192 (6thCir. 1987)      MI]nterest' is to be

       construed liberally."). No specific legal or equitable

       interest is required, see Grutter, 188 F.3d at 398, and even

       ^^close cases" should be ^^resolved in favor of recognizing an

       interest under Rule 24(a)," Mich. State AFL-CIO v. Miller,

       103 F.3d 1240, 1247 (6th Cir. 1997).

       This litigation directly implicates Roy L. Perry-Bey and

       Ronald M. Green's interest in enforcing their Fourteenth

       Amendment rights. Effectuating Congress' desire to prohibit

       government actors from intentionally discriminating against

       them on the basis of their race and using a Protection Statute

       instrument to force the City and its City Council to depict

       a perpetual racial hate message projected at the intervenor

       Plaintiffs in the form of the City's Confederate engraved flag

       monument honoring the 1861 outlawed treasonous Confederacy

       ^^White supremacy" which has subjected them to unequal

       protection of laws.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 8 of 11 PageID# 25



       This authority warrants Roy L. Perry-Bey and Ronald M. Green's

       intervention as of right in this case. City of Clehurne Living

       dr., Jnc., 473 U.S. 432, 439 (1985); see Hayden v. County

       of Nassau, 180 F.3d 42, 48 (2dCir. 1999). McDonald v. Dunning,

       760 F. Supp. 1156, 1160 (E.D. Va. 1991) (citing Vinnedge v,

       Gihbs, 550 F.2d 926, 928-29 (4th Cir. 1997)).

       C. Intervention in this Case is Necessary to Protect Roy L.
                Perry-Bey and Ronald M. Green' Interest.

       Under the third intervention prong, ^^a would-be intervenor

       must show only that impairment of its substantial legal

       interest is possible if intervention is denied." Miller, 103

       F.3d at 1247. ^^This burden is minimal," and can be satisfied

       if a determination in the action may result in '^^potential stare

       decisis effects." Id.; see also Citizens for Balanced Use v.

       Mont. Wilderness Ass^n, 647 F.3d 893, 900 (9th Cir. 2011)

       (^MI]ntervention of right does not require an absolute

       certainty that a party's interest will be impaired").

       D. The Existing Parties Cannot Protect the Interest of Roy

       L. Perry-Bey and Ronald M. Green.

       Roy L. Perry-Bey and Ronald M. Green carries a minimal burden

       to show that the existing parties to this litigation

       inadequately represent Roy L. Perry-Bey and Ronald M. Green's

       interests. Jordan v. Mich. Conference of Teamsters Welfare

       Fund, 207 F.3d 854, 863 (6th Cir. 2000). A potential intervenor

       *^need not prove that the [existing parties'] representation

       will in fact be inadequate, but only that it *may be'
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 9 of 11 PageID# 26



       inadequate." Id. (citations omitted) (emphasis added); see

       also Davis v. Lifetime Capital, Inc., 560 F. App'x 477, 495

       (6th Cir. 2014) (^^The proposed intervenor need show only that

       there is a potential for inadequate representation.")

       (citation omitted) (emphasis in original). Roy L. Perry-Bey

       and Ronald M. Green satisfies this burden.


       First, Roy L. Perry-Bey and Ronald M. Green has interests in

       safe guarding Plaintiffs rights, privileges or immunities

       secured under the First and Fourteenth Amendments to the


       United States Constitution, Article I § 12 of the Constitution

       of Virginia, and 42 U.S.C. § 1983 to advance the public

       interests in ending discrimination effected through

       government actors or use of Protection Statutes of the

       Commonwealth of Virginia. Second, the interests of Roy L.

       Perry-Bey and Ronald M. Green extends to all persons similarly

       situated should be treated alike who have been subjected to

       racial hate or discrimination. Mr. Perry-Bey and Mr. Green

       are Moorish Americans, and potential Plaintiffs of the

       Commonwealth of Virginia with a history of segregation, racial

       oppression and racial discrimination against Africans and

       their descendants such as intervenor Plaintiffs, does not

       represent the interests of racial minorities with an African

       bloodline. As such, intervention is necessary to protect Roy

       L. Perry-Bey and Ronald M. Green's interests in enforcing the

       Constitution to eliminate racial discrimination against

       individuals with African ancestry.
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 10 of 11 PageID# 27




       Based on these and similar grounds, federal district courts

       throughout the country have granted intervenor Plaintiffs'

       applications to intervene in cases alleging claims under the

       First and Fourteenth Amendments to the United States


       Constitution, Article I § 12 of the Constitution of Virginia,

       and 42 U.S.C. § 1983.


       II. Alternatively, RoyL. Perry-Bey and Ronald M. Green Should
       Be Allowed to Intervene By Permission and may also be granted
                    leave to intervene by permission.

       The Court may permit intervention by anyone who has ^^a claim

       or defense that shares with the main action a common question

       of law or fact." Fed. R. Civ. P. 24(b)(1) (B). '*^In exercising

       its discretion," a court "must consider whether intervention

       will unduly delay or prejudice the adjudication of the

       original parties' rights." Fed. R. Civ. P. 24(b)(3).

       The same substantial interests that give Roy L. Perry-Bey and

       Ronald M. Green a right to intervene in this case under Rule

       24(a)(2) support permissive intervention under Rule 24(b):


                                 CONCLUSION


       For the foregoing reasons, Roy L. Perry-Bey and Ronald M. Green

       respectfully requests that the Court grant the Plaintiffs'

       Motion to Intervene.


       Dated: August 23, 2019




                    ERRY-BEY               MR. RONALD M. GREEN
       89 LINCOLN STREET #1772            5540 BARNHOLLOW ROAD
       HAMPTON, VIRGINIA 23669            NORFOLK, VA 23502
       (917) 941-3352                     (757) 348-0436
Case 2:19-cv-00436-AWA-DEM Document 3 Filed 08/23/19 Page 11 of 11 PageID# 28



                         CERTIFICATION OF SERVICE


       I hereby certify that a true copy of the foregoing was mailed
       postage paid USPS on this 23rd day of August, 2019, to Adam
       Daniel Melita, Deputy City Attorney, Law Department, City of
       Norfolk, 810 Union St. 9th Floor, City Hall Bldg. Norfolk,
       VA 23510.




       MR.>ROY L^^^RRY-BEY               MR. RONALD M. GREEN
       89^LlNCnLN STREET #1772           5540 BARNHOLLOW ROAD
       HAMPTON, VIRGINIA 23669           NORFOLK, VA 23502
       (918) 941-3352                    (757) 348-0436
